Title: To John Adams from Richard Rush, 13 November 1814
From: Rush, Richard
To: Adams, John


				
					Dear sir
					Washington November 13. 1814
				
				Mr Dallas insists upon it that the emperor Alexander is a republican. As one proof of it he tells this anecdote. Conversing with Louis the 18th, he said “Sir, were I so happy as to reign over such a people as the French, it should be my study to make them perfectly free.” This is a noble sentiment even if it does not prove him a republican. Kings and Emperors, by the way, are very apt to be republicans, or democrats to be more plain, with regard to each other. They are always talking about the necessity of an equal distribution, or balance as they call it, of power, and affecting great anxiety lest any one of the royal community to should obtain too much. Now, what is this but paying homage to those great principles of equal right upon which our own governments are founded. Thus we have even Kings upon our side.I thank you kindly, sir, for Mr Adams’s letters which you were good enough to enclose and which I herewith return. They have been a great treat to me, and are like all the rest of his letters I have ever seen, perfect models of intellectual and mechanical beauty. What he says of Books reminds me of a saying of Doctor Johnsons, that there were but three in the world worth reading; the bible, Pilgrims progress, and Don Quixote. But Johnson often said what he did not think; I rather agree with Mr Adams.I am giving myself up to the hope, from the tenor of his letters, that this accomplished scholar and statesman may be among us again before long. He is wanted more than I can express. He might, if at home, render the highest benefits to his country, and serve to connect as illustriously the name of Adams with the preservation of American liberty and union, as it will be in remotest history with their foundation. I say it without disparagement, that there are a dozen others could perform well enough the trust committed to his hands at St Petersburgh; whereas there is not a man in the nation, no not one, north of the Hudson or any where else, can fill up the chasm now which his absence makes. Therefore I deplore it; nor do I deplore it alone.We are anxiously waiting to hear the issue of the Massachusetts election. Among other hopes that I am cherishing is that of seeing Mr T. B. Adams in congress next year, as well on personal as public accounts. But this, with other similar changes, I rather hope then expect.I tender you, sir, as at all times, my respectful and devoted friendship.
				
					Richard Rush
				
				
			